 In the Metter of FIBREBOARD PRODUCTS, INC.andFOREMAN'S AssocIA-TION OF AMEI#ICA`Case No. 21-.R-2880.--Decided March 13,1946Brobeck; Phleger & Harrison, by Mr. Marion B. Plant,of SanFrancisco, Calif., for the `Company.iWirin d 'Tietz,by Mr.' J. B. Tietz,of Los Angeles, Calif., for theUnion.ilr.-Oscar Geltman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Foreman's Association of America,-herein called the Union, alleging that a question affecting commercehad arisen concerning the representation of employees of FibreboardProducts, Inc., Los Angeles, California, herein called the Company,the National Labor Relations Board provided for an appropriatehearing upon due notice before George H. O'Brien, Trial Examiner.The hearing was held at Los Angeles, California, on July 23 and 24,1945.The Company and the Union appeared and participated. Allparties were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties were af-forded opportunity to file briefs with the Board.At the hearing, theCompany moved to dismiss the petition for lack of jurisdiction. TheTrial Examiner referred this motion to the Board. For reasons statedhereinafter, the motion is hereby denied.Upon the entire record in the case, the Board makes the following:1In the petitionand other formal papers filed herein, the name of the Union appearsas "Foremen's Association of America."However, in a copy of the Union's constitution,in evidence,the name appears as "Foreman'sAssociation of America."Accordingly, weshall correct the name of the Union in the petition and other formal papers to read asabove.66 N. L.R. B., No. 87.626 FIBREJ3OARD PRODUCTS, INC,FINDINGS OF FACT1.THE BUSINESS OF THE COMPANY627Fibreboard Products, Inc., a Delaware corporation, operates invarious western States such facilities as a pulp mill, paper board andbox board mills, and converting plants.This proceeding concernsemployees at the Company's converting plants in Vernon and in SouthGate, Los Angeles, California.At the Vernon plant the Companymanufactures cardboard cartons, paper, and wallboard, and at theSouth Gate plant it manufactures corrugated containers and sheet-board.During the year 1944, the Vernon plant, used approximately58,000 tons of raw materials, of which approximately 7,500 tons wereshipped to it from points outside the State of California, and pro-duced approximately 53,000 tons of finished products, of which ap-proximately 5 percent was shipped to points outside the State. Duringthe same period, the South Gate plant used approximately 20,000 tonsof raw materials, of which approximately 4,000 tons were shippedfrom points outside the State of California, and produced approxi-mately 20,000 tons of finished products, of which approximately 5percent was shipped to points outside the State.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDForeman's Association of America, unaffiliated, is a labor organiza-tion, admitting to membership supervisory employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn May 3, 1945, the Union wrote to the Company requestingrecognition as the collective bargaining representative of the Corn-pany's foremen at the Vernon and South Gate plants. The Companyhas refused to grant such recognition.The Company argues in support of its motion to dismiss the petitionthat the foremen are not employees within the meaning of the Actand that consequently the Board lacks jurisdiction of the subjectmatter of this proceeding.The status of foremen and comparablesupervisors under the Act has been discussed in numerous Board 22Matterof SossManufacturingCompany,et al.,56 N L R B 348;Matter of PackardMotorCarCompany,61N. L R. B 4, and 64 N L R B. 1212,Matter of L A. YoungSpring & Were Corporation,65 N. L. R. B 298;Matter of The B F.Goodrich Company,65 N. L R. B. 294;Matter of Simmons Company,65 N L. R.B. 984;Matter of TheMidland Steel Products Company, Parish&BinghamDivision,65 N. L R. B 997. 628DECISIONSOF NATIONAL LABOR RELATIONS BOARDand court decisions .3Both the Board and the courts have concurredin the holding that foremen have a dual aspect under the definitionsof "employer" and "employee" contained in the Act.When he actsin the interest of his employer, a foreman is an "employer"; but whenhe acts in his own interest, as when he seeks to better the terms andconditions of his employment, he is an "employee."There is noinconsistency in recognizing such duality of status.Accordingly, wefind that for the purposes of this proceeding the foremen here involvedare employees within the meaning of Section 2 (3) of the Act.A report by the Trial Examiner, introduced into evidence at thehearing, indicates that the Union represents all the employees in theunit hereinafter found appropriate.4We find that a question affecting commerce has arisen concerningthe representation of employees, of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Unionseeksa unit consisting of the "salaried foremen" at theCompany's Vernon and South Gate plants. The Company has madeno contention with respect to the scope or composition of the unitsought.It asserts, however, that because the foremen here involvedare part ofmanagement,a unit of such employees is inappropriate.The Company attempts to distinguish this case from thePackard 5case on the ground that the foremen here involved have duties, powers,and responsibilities greater than those of the supervisors in that case.The Companyhas alsoset forth various evils which it alleges willflow from the unionization of its foremen.The issuesraised inthis proceeding were consideredin extensointheYoungcase."A majority of the Board there concluded, as we dohere, that foremen are employees within the meaning of Section 2 (3)of the Act; that, as employees, they are entitled to be placed in someappropriateunit under Section 9 (b) ; that the type of industry inwhich the foremen are employed is immaterial; and that the natureof the duties and responsibilities of the foremen is relevant only inso-far as it bearson the question of proper grouping of the foremen forcollective bargaining purposes.The Company's supervisory hierarchies in immediate and full-time$N. L. R. B. v. Armour and Co.,154 F. (2d) 570 (C. C. A. 10);Jones & Laughlin SteelCorporation v. N. L. R. B,146 F. (2d) 833 (C C. A. 5) ;N. L. R. B v Skinner &Kennedy Stationery Company,113 F. (2d) 667 (C. C A. 8)' The Trial Examiner reportedthat the Union submitted 20 designation cards, bearingthe names of allthe employeesin the allegedappropriate unit.5Matter of Packard Motor Car Company,supra."Matter of L A. YoungSpring& Wire Corporation,supra. FIBREBOARD PRODUCTS, INC.629charge of the plant here involved are set forth below, withemployeeslisted 7 in descending order of inportance :Vernon plantSouth Gate plant2 third line supervisors1 third line supervisor7 second line supervisors5 first line supervisors14 first line supervisors3 subfirst line supervisors7 subfirst line supervisorsThe salaried foremen sought by the Union were identified by it asthe employees listed on the Vernon and South Gate plant pay rollsas first line supervisors,8 plus one employee listed as a subfirst linesupervisor.The latter employee is further designated on the pay rollas the raw materials assistant foreman, Vernon plant.The recordindicates that the first line supervisors are in immediate charge of theCompany's production departments, and are all on thesame super-visory level.9They are nonworking foremen and have a considerabledegree of authority over their subordinates.However, the one sub-first line supervisor sought to be included in the unit is apparently aworking foreman, with a lesser degree of authority; and it is clearthat he, along with the other subfirst line supervisors,is on a lowersupervisory level than the first line supervisors. Inasmuch as theother subfirst line supervisors are agreed exclusions, we shall alsoexclude the raw materials assistant foreman, Vernon plant.The Company has made no contention that the Union is not inde-pendent of any other labor organization representing the Company'srank and file employees.As in the previous cases involving the peti-tioner, we find that the Union is an independent, unaffiliated labororganization organized for the exclusive purpose of representingsupervisory employees.'°We therefore find that all first line supervisors employed by theCompany at its Vernon and South Gate plants, excluding the rawmaterials assistant foreman, Vernon plant, and all other subfirst linesupervisors, constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9 (b) of the Act.The titles listed are pay-rolldesignations.H These first line supervisors are further designated on thepay rolls as follows : at theVernon plant : assistant master mechanic, boardmill night superintendents, raw ma-terials foreman, finishing room foreman, composition foreman, pressroom foreman, cuttingforeman, finishing room foreman, fibre department foreman,night foremen in cartondepartment, mechanical foreman ; at the South Gate plant :maintenance foreman, receiv-ing department foreman, pressroomforeman, slitterroom'foreman and assistant plantsuperintendent, shipping foreman.'aAlthough one of these employees, the slitter room foremanand assistant plant super-intendent, occasionally substitutesfor andexercises the duties of theplant superintend-ent, a third line supervisor, it appears that he assumes theseduties infrequently andirregularly.lOMatter of Packard Motor Car Company, supra; Matter of L A. Young Spring & WireCorporation, supra; Matter of The B. F. aoodrsehCompany,supra. 630DECISIONS OIL' NATIONATi LABOR RELATIONS BOARD'V.'rTTE DETERMINATION OF IiMtgSENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved, by an' election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF, ELECTIONBy virtue, of and pursuant to the power vested in the National LaborRelations Boardby,Section, 9 (c) of the National Labor Relations Act,and pursu tnt to Article III, Section 9, of National Labor RelationsBoardWes and Regulations-Series 3, as amended, it is herebyDIR]cTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with FibreboardProducts, Inc., Los Angeles,,, California, an -election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction,, under the direction and super-vision of the Regional Director for the Twenty-first Region, actingin this matter as agent for,the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regu-latjons, among employees in the, unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did nottits ork during said pay-roll period because they were ill or on vacationor temporarily ,laid off, nd including employees in the armed forcesof the United States who present themselves in person at the polls,but exellZ,ding those employees who have since quit or been dischargedfor .cause and have not been rehired or reinstated prior to the dateof the election, to, determine, whether or not they desire to be repre-sented by ForeWan's Association of America, for the purposes ofcollective bargaining. ,MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.